Title: From Thomas Jefferson to John Beckley, 12 June 1798
From: Jefferson, Thomas
To: Beckley, John


          
            Dear Sir
            Philadelphia June 12. 98.
          
          In consequence of my undertaking to mr Trigg, I wrote to my manager near Lynchburg to know if he could pay him 240. Dollars the 1st. of July. he has informed me he could not; but that, according to my directions in that case, he had engaged a merchant of Lynchburg to do it, in exchange for my draught for that sum in Richmond. I have accordingly made provision for the payment in Richmond. on collating my bills here with my resources, (as I shall leave this place the beginning of next week) I find I can have some of them deferred beyond the 1st. of July, if it will be a convenience to you to accept my order for the sum payable at some further day suitable to you, rather than to provide the money for the 1st. of July as proposed in one of your letters to me. it would have given me greater pleasure to have let it lie, sine die, but that my bills, on being collected, call for all the means I have. I am with great esteem Dr. Sir
          Your most obedt. Servt
          
            Th: Jefferson
          
        